Citation Nr: 0412452	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to exposure to asbestos during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   


REMAND

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The appellant contends that he has respiratory problems due 
to exposure to asbestos during service.  The veteran's 
service records reflect that his military occupational 
specialties included boiler technician.  The Board notes 
that, the claim that the veteran was exposed to asbestos in 
service in his military occupational specialty of boiler 
technician is supported by a response to a request for 
information in which it was reported that exposure to 
asbestos was highly probable in that military occupational 
specialty.  

There is no conclusive evidence with respect to whether or 
not the veteran has a pulmonary disability which resulted 
from the reported exposure to asbestos.  The veteran reported 
during a hearing held at the RO in December 2002 that he had 
been diagnosed as having a respiratory condition at a VA 
hospital in Waco in 1995.  Significantly, however, the only 
records which have been obtained date from 1999 and later.  
The records from 1990 through 1999 should be obtained for 
consideration.

In addition, the veteran's representative has noted that the 
report of a VA examination conducted in November 2001 did not 
include a history, did not involve an X-ray, and there is no 
opinion as to whether obstructive disease diagnosed on the 
examination is related to the asbestos exposure in service.  
The veteran has presented evidence of a current disability 
and the possibility of service connection. The Board notes 
that the Veterans Claims Assistance Act (VCAA) requires that 
the VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The Board concludes that a medical opinion is required to 
determine whether there is a nexus between any current 
respiratory disorder and the reported asbestos exposure in 
service.  In light of the concerns raised by the 
representative, the Board concludes that another examination 
is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain 
copies of all VA medical records from the 
Waco VAMC for the period from 1990 
through 1999.  In the event that any 
identified records are not obtained, the 
RO should comply with the notice 
provisions of the VCAA.

2.  The veteran should then be afforded 
another VA respiratory examination by a 
pulmonary specialist.  The claims folder 
should be made available to the examiner 
for review.  The examination report 
should include a summary of the relevant 
history.  The examination should include 
a chest X-ray.  The radiology report and 
the actual chest X-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality which is found 
on examination and/or on X-ray is 
attributable to exposure to asbestos.  An 
explanation as to the criteria for a 
diagnosis of asbestosis or other asbestos 
related disease should be provided.  

3.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




